Citation Nr: 1814524	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right side brain lesions.

2. Entitlement to service connection for neuropathy of the right and left legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from March 1972 to September 1972 and from November 1972 to March 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 notification of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

At the December 2016 Board hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeal of the denial of service connection for right side brain lesions and neuropathy of the right and left legs. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for right side brain lesions and neuropathy of the right and left legs by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the December 2016 Board hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeal of the denial of service connection for right side brain lesions and neuropathy of the right and left legs. Additionally, the Veteran submitted a statement on December 15, 2016, wherein he indicated his desire to withdraw his appeal. See 12/15/2016, VA 21-4138, at p. 1. By doing so, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for right side brain lesions and neuropathy of the right and left legs, and it is dismissed. 


ORDER

The appeal of the denial of service connection for right side brain lesions is dismissed.

The appeal of the denial of service connection for neuropathy of the right and left legs is dismissed. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


